Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 5/6/22.  Claim 100 is amended.  Claims 100-106 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 100-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremer ( 2013/0344228) in view of Plummer ( 2017/0223993), Chan et al “ Effects of different drying methods on the antioxidant properties of leaves and tea of ginger species” .
For claim 100, Cremer discloses free flowing vegetable powder that is incorporated into fabricated savory snack products.  The vegetable powder deliver nutritional components such as flavonoids, vitamins, quercetin, vitamin C,carotenoids ect..  The powder comprises at least three different dehydrated vegetables including 5-60% onion, 0-90% vegetables such as celery, green beans, corn etc.. and 5-95% vegetables including spinach, Brussels sprouts, kale,  etc..  The vegetable powder can be sued to replace at least part of the ingredients such as potato, cereal, solid in fabricated snacks.  The powder can be used in fabricated potato chips to enhance nutritional value.  Example 5 shows an embodiment of applying at about 16% vegetable powder in a sheeted potato chip.  The vegetable powder deliver quercetin which is a flavonol and is in the class of  polyphenol.  For claim 101, example 5 shows sample of chip comprising 16%  of vegetable material on a dry material basis because it is based on final product which is a potato chip.   ( see paragraphs 0014-0019,0021-0023,0056, example 5)
Cremer does not disclose the amount and type of vegetable material as in claim 100, the amount of potato as in claim 102, the component in claims 103,105, the amounts as in claim 104 and the moisture content as in claim 106.
Plummer discloses vegetable-based slices.  The slices are made of vegetable powder and vegetable puree as a highly concentrated source of vegetable material.  The vegetable powder had been dried using techniques such as freeze-drying, air-drying or various other dehydration techniques. ( see paragraph 0010)
Chan discusses different drying methods on the antioxidant properties of leaves and tea of ginger species.  Chan states that the results show that freeze-drying is superior to other drying method in preserving the AOP of ginger leaves.  The superior result of freeze-drying is discussed on page 171, paragraph #4 of the article.
Cremer discloses the same vegetable materials as disclosed in the instant specification.  Thus, it is obvious the vegetable powder comprises all the bioactive components as claimed.  Cremer disclose the vegetable powder can be used to replace other ingredients such as potato flakes , flour etc..  It is obvious the amount of bioactive components would vary depending on the amount of vegetable powder used.  Example 5 discloses 16% vegetable powder which fall within the range in claim 101.  Thus, it is obvious the chip comprises the amounts claimed.  It also would have been obvious to one skilled in the art to vary the amount of vegetable powder and thus vary the amounts of the bioactive components depending on the taste, flavor and nutrition desired.  It would also have been within the skill of one in the art to determine the potato component depending on the taste and flavor desired. Cremer does not disclose the moisture content of the chip.  However, in paragraph 0006, Cremer discloses conventional snack food having a moisture content ranging from 1-6%.  It would have been well within the skill of one in the art to determine the moisture content that is typical for the product such as the conventional snack products. Cremer discloses the vegetable powder is obtained by drying on double drum dryer.  However, as shown in Plummer, vegetable powder to be used in snack product can be obtained using various dehydrating techniques including freeze-drying.  It would have been obvious to one skilled in the art to dehydrate by freeze-drying as using a known alternative technique to obtain the same end product of vegetable powder.  One skilled in the art would have been motivated to use freeze-drying to obtain freeze-dried vegetable powder, especially in view of the teaching of Chan that shows freeze-drying to be superior to other drying techniques in retaining the nutritional profile of the material being dried.
Claim(s) 100-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell ( 2010/0215826).
For claim 100, Campbell discloses baked snack chips comprising vegetable material in individually quick frozen form.  The vegetable includes those listed in paragraph 0012.  For claim 101, Campbell discloses the dough used to make the chips comprises 35-65% vegetable material.  The instant specification discloses in paragraph 48 that the dough which is used to make the chip comprises 2-50% of the vegetable material which fall within the range of the vegetable material disclosed in Campbell.  Thus, it is obvious vegetable material falls within the claimed range on a dry material basis.  For claim 102, Campbell discloses the dough comprises dry ingredients such as potato flakes,potato flour, waxy starch etc..  The amount includes about 35-60%.  For claim 106, Campbell discloses the chip comprising a moisture content of less than about 2%.  ( see paragraphs 0010,0012,0015,0021,0022,0025)
Campbell does not disclose the amount as in claim 100, the amount of potato as in claim 102, the component in claims 103,105 and the amounts as in claim 104.
Campbell discloses the same vegetable materials in the same form as disclosed in the instant specification and claimed.  Thus, it is obvious the vegetable comprises all the bioactive components as claimed.  Campbell discloses the amount of vegetable material can vary.  It is obvious the amount of bioactive components would vary depending on the amount of vegetable material used.  It  would have been obvious to one skilled in the art to vary the amount of vegetable material and thus vary the amounts of the bioactive components depending on the taste, flavor and nutrition desired.  It would also have been within the skill of one in the art to determine the potato component on a dry material basis depending on the amount used in the dough.  It would have been obvious to vary the amount used in the dough depending on the taste and flavor desired.
Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive. 
In the response, applicant argues the new limitation on vegetable material.  New references are added to show the obviousness of using freeze-dried vegetable material.  Applicant states that the process to make the claimed snack food chip necessarily requires processes that differ from Cremer.  However, the claims are not directed to a process.  Thus, the challenge of the process and processing steps are not under consideration.
Applicant also submits an affidavit which is not persuasive.  The affidavit does not have any comparative showing against the prior art and makes the same statements concerning the use of dried powder disclosed in Cremer versus freeze-dried powder.  New references are added in the rejection to address the new limitation.  Freeze-drying is well known and is shown to be superior to the drying techniques as shown in the references submitted by applicant along with the affidavit.  It would have been obvious to one skilled in the art to use a known alternative technique to obtain the same end product of a dried vegetable powder.  One would have been especially motivated to use freeze-drying in view of the articles submitted which show that freeze-drying is superior to other drying techniques.  All the articles submitted have publication dates prior to the effective date of the instant application.  Thus, they are all prior art.  Paragraphs 14, 17 and 18 discuss the processing parameters.  However, the claims are not directed to a process.  Thus, processing steps are not under consideration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 22, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793